Title: From George Washington to Diego de Gardoqui, 1 July 1790
From: Washington, George
To: Gardoqui, Diego Maria de

 

Sir,
New York July 1st 1790

I have had the pleasure to receive the two letters which you wrote to me on the 21st of December last from Bilboa, giving information of your safe arrival at that place after a passage rendered peculiarly tedious by the weather & your indisposition. As impressions made by bad weather at sea seldom continue long after we get on shore—and your indisposition was almost removed at the time of your writing, I flatter myself that before this you enjoy your usual tranquillity & good health.
I thank you, Sir, for the interest you take in my welfare & personal happiness, and it is with pleasure I can inform you that I now enjoy a tolerable share of health after several weeks of severe illness which had nearly terminated my existance.
It is unnecessary for me to touch upon the political occurrences at this place as they are undoubtedly handed to you from time to time by Mr Viar.
The accession of the State of Rhode Island to the Constitution of the United States—has complet’d our union under the general Government; and if we should be so happy as to see you again among us, I trust you will find harmony in our councils & respectability in our political concerns.
Mrs Washington thanks you for your polite remembrance of herself & grand-children & requests her compliments may be given to you. With great esteem I am, Sir Yr most Obedt Servt.
